The opinion of the court was delivered by
Redfield, J.
This action is trover for the alleged conversion of the wheels and axles of a wagon.
The case shows that a stage-wagon was sold by Bridgman to Harrington, with the condition that said wagon was to remain the property of said Bridgman until the price was paid; and that the purchase money was never paid. That, afterwards, at the instance of Harrington, plaintiff repaired said wagon by substituting new wheels and axles, for the old.
That Harrington took the wagon, thus repaired, from plaintiff’s shop, without his knowledge or consent. Afterwards, Harrington gave his note to the plaintiff for such repairs, with the condition and agreement that the running part of said wagon should remain the property of the plaintiff until said note was paid. Bridgman thereafter took possession of the wagon, with the new gear added by plaintiff, and sold it to the defendant, without knowledge of plaintiff’s claim.
The defendant is, a bona fide purchaser without notice of any right or equity on the part of the plaintiff. The plaintiff’s lien *7for repairs upon the wagon was personal-, and was waived by allowing the wagon to go back into Harrington’s possession, and taking his note for the repairs, and security upon the parts of the wagon supplied by himself. He must, therefore, stand upon the contract between himself and Harrington.
We think the ordinary repairs upon a personal chattel, such as making new .bolts, nuts, thills, and the like, become accretions to, and merge in, the principal thing, and become the property of the general owner. But in this ease, the wheels and axles constitute the running part of the wagon. They could be followed, identified, severed without detriment to the wagon, and appropriated to other use without loss. The plaintiff was the owner, and never parted with the property. He had the right to resume possession when Harrington failed to pay the note. The property remained in him as perfectly as if, in' the exigency of a broken wheel, or axle, he had loaned them for temporary use. Without questioning the main position of defendant’s counsel, we think under the facts stated in this case, the property in those wheels and axle continued in the plaintiff, and that an action lies for the conversion.
Judgment affirmed.